DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more needle support members distributed around the distal end of the needle” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2 and 5 in Figures 1A-1B, 3A-3B, and 5A-5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 

Claim Objections
Claim 4 is objected to because there is a lack of antecedent basis for “the opposite side of the axis” in lines 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickhard (US 2007/0073232).
Regarding claim 1, Pickhard teaches an injector device (injection device 1) comprising: a needle (injection needle 15) having a proximal end for insertion into the skin of a patient (Figure 7f-7h; opposite perforation piece 32) and a distal end (perforation piece 32) for insertion through a septum in the a neck of a drug cartridge (ampoule 13; “the ampoule-side injection needle end, which is designed as a perforation piece 32, pierces the needle protection cap of the ampoule 13” [0025]), the distal end being aligned with an axis (Figure 1); a collar region (sleeve 16 and second housing 3; “a sleeve 16 which is, in turn, secured against axial displacement in the housing 3.” [0022]) for receiving the neck of the drug cartridge (Figures 3 and 4); and a needle support member (needle guide 14 and spring basket 25), which supports the needle at a rest position close to the distal end before the neck of the drug cartridge is received in the collar region (Figure 5; “an injection needle 15 fixed in a needle guide 14” [0022]; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14” [0024]), and which is displaceable by the neck of the drug cartridge relative to the needle, such that the needle support member moves away from the rest position as the neck of the drug cartridge moves into the collar region (Figures 7a-7h; “The ampoule is, thus, moved forwardly as far as to the end position along with the needle guide 14, with the injection needle 15 leaving the injection part with its full length. In FIG. 7g, the spring basket 25 is compressed while further displacing the ampoule 13 such that the injection needle 15 will pass completely through the sealing disc of the ampoule 13 and the radial opening 33 of the injection needle 15 will enter into communication with the injection liquid contained in the ampoule 13.” [0025]).

Regarding claim 2, Pickhard teaches an injector device according to claim 1, wherein the needle support member (needle guide 14 and spring basket 25) is attached to the collar (sleeve 16 and second housing 3) via a hinge (formed by radially outwardly resilient arms 19; “The 

Regarding claim 3, Pickhard teaches an injector device according to claim 2, wherein the collar (sleeve 16 and second housing 3) comprises a recess for receiving the needle support member (needle guide 14 and spring basket 25) when it has been displaced by the drug cartridge (Figures 7f-7h).

Regarding claim 5, Pickhard teaches an injector device according to claim 1, comprising two or more needle support members (left and right sides of spring basket 14 [each “x”] and/or needle guide 14 is first support member and spring basket 25 is the second support member) distributed around the distal end of the needle (Figure 1).

Regarding claim 6, Pickhard teaches an injector device according to claim 1, wherein the needle support member (needle guide 14 and spring basket 25) surrounds the distal end of the needle (Figure 3) and wherein the needle support member is capable of sliding in the collar, parallel to the axis, as the needle support member is displaced by the drug cartridge (Figures 7a-7h; “The ampoule is, thus, moved forwardly as far as to the end position along with the needle guide 14, with the injection needle 15 leaving the injection part with its full length. In FIG. 7g, the spring basket 25 is compressed while further displacing the ampoule 13 such that the injection needle 15 will pass completely through the sealing disc of the ampoule 13 and the 

Regarding claim 7, Pickhard teaches an injector device according to claim 6, further comprising protrusions (noses 20 and resilient arms 19) on the needle support member or the collar for increasing friction between the needle support member and the collar (“The sleeve 16 comprises radially outwardly resilient arms 19, which are provided with recesses into which respective snap-in noses 20 of the needle guide 14 engage. The needle guide 14 is thereby coupled to the sleeve 16 and likewise secured against axial displacement. It is only upon actuation of the injection device by triggering the pressure pin 5 that the needle guide will be released.” [0023]).

Regarding claim 8, Pickhard teaches an injector device according to claim 1, wherein the proximal end and the distal end are opposite ends of a single needle (injection needle 15) of constant diameter (Figure 1).

Regarding claim 10, Pickhard teaches an injector device according to claim 1, wherein the needle (injection needle 15) is removably mounted in the device (via unthreading the housing parts; “The first housing part 2 encloses the activator part and the second housing part 3 encloses the injection part of the device according to the invention, the two housing parts being connectable by means of a thread 4.” [0021]; Figure 1).

Regarding claim 11, Pickhard teaches a method of coupling a drug cartridge (ampoule 13) to an injector device (Figures 7a-7h; [0025]) comprising the steps of: using a needle support member (needle guide 14 and spring basket 25) to support a needle (injection needle 15; Figure 5; “an injection needle 15 fixed in a needle guide 14” [0022]; “a spring basket 25 is collar (sleeve 16 and housing 3; “a sleeve 16 which is, in turn, secured against axial displacement in the housing 3.” [0022]) of the injector device (injection device 1) at a rest position close to a distal end (perforation piece 32) of the needle (Figures 1 and 7a); inserting a neck of the drug cartridge into the collar (Figures 1 and 7a); piercing a septum of the drug cartridge with the distal end of the needle (Figure 7f; “the ampoule-side injection needle end, which is designed as a perforation piece 32, pierces the needle protection cap of the ampoule 13” [0025]); and pushing the drug cartridge further into the collar to displace the needle support member relative to the needle, such that the needle support member moves away from the rest position (Figures 7a-7h; “The ampoule is, thus, moved forwardly as far as to the end position along with the needle guide 14, with the injection needle 15 leaving the injection part with its full length. In FIG. 7g, the spring basket 25 is compressed while further displacing the ampoule 13 such that the injection needle 15 will pass completely through the sealing disc of the ampoule 13 and the radial opening 33 of the injection needle 15 will enter into communication with the injection liquid contained in the ampoule 13.” [0025]).

Regarding claim 12, Pickhard teaches a method according to claim 11, wherein the step of displacing the needle support member comprises bending the needle support member about a hinge (living hinge formed between spring basket 25 and needle guide 14 is bent to allow compression as shown in Figure 7g; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14.” [0024]).

Regarding claim 13, Pickhard teaches a method according to claim 11, wherein the step of displacing the needle support member comprises sliding the needle support member parallel to an axis of the collar (Figures 7a-7h; “The ampoule is, thus, moved forwardly as far as to the end position along with the needle guide 14, with the injection needle 15 leaving the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsals et al. (USPN 5858001) in view of Pickhard (US 2007/0073232).
Regarding claim 1, Tsals teaches an injector device (device 60; Figures 6-11) comprising: a needle (delivery needle 69) having a proximal end for insertion into the skin of a patient (Figure 8; “delivery needle 69 emerges through aperture 76 and penetrates the skin of the subject” [Col 11, line 32]) and a distal end (conduit; “a delivery needle having a conduit extending at substantially right angles from the delivery needle” [Col 3, line 66]) for insertion through a septum in the a neck of a drug cartridge (cartridge 61; “A needle assembly 68 is moveable with respect to cartridge 61 in the direction indicated by the arrow so as to pierce stopper 67 and thereby provide communication between drug compartment 66 and a delivery needle 69, as illustrated in FIG. 7.” [Col 11, line 5]), the distal end being aligned with an axis (Figure 7); a collar region (needle assembly 68) for receiving the neck of the drug cartridge (Figures 6-8). Tsals fails to explicitly teach a needle support member, which supports the needle at a rest position close to the distal end before the neck of the drug cartridge is received in the  needle support member (spring basket 25), which supports the needle at a rest position close to the distal end before the neck of the drug cartridge is received in the collar region (Figures 1, 3, and 7a; “an injection needle 15 fixed in a needle guide 14” [0022]; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14” [0024] support via connection to needle guide 14), and which is displaceable by the neck of the drug cartridge relative to the needle, such that the needle support member moves away from the rest position as the neck of the drug cartridge moves into the collar region (Figure 7g; “In FIG. 7g, the spring basket 25 is compressed while further displacing the ampoule 13 such that the injection needle 15 will pass completely through the sealing disc of the ampoule 13 and the radial opening 33 of the injection needle 15 will enter into communication with the injection liquid contained in the ampoule 13.” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injector device of Tsals to include a needle support member that supports the needle at rest positon and is displaceable by the neck of the drug cartridge relative to the needle based on the teachings of Pickhard to dampen the impact of the drug cartridge on the collar region and needle in order to protect both the drug cartridge and needle from damage during use of the injector device (Pickhard [0024]). 

 needle support member (spring basket 25), wherein the needle support member is attached to the collar via a hinge (living hinge formed between spring basket 25 and needle guide 14 is bent to allow compression as shown in Figure 7g; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14.” [0024]; “the spring basket 25 is compressed” [0025]), and wherein the needle support member is attached to the collar on the opposite side of the axis from the proximal end (Figure 1; wherein the spring basket 25 surrounds needle 15 and is therefore on at least the opposite side of the axis). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injector device of Tsals to include a needle support member attached to the collar via a hinge on the side opposite side of the axis from the proximal end of the needle based on the teachings of Pickhard to dampen the impact of the drug cartridge on the collar region and needle in order to protect both the drug cartridge and needle from damage during use of the injector device (Pickhard [0024]). 

Regarding claim 5, modified Tsals teaches the injector device according to claim 1. Modified Tsals fails to explicitly teach two or more needle support members distributed around the distal end of the needle. Pickhard teaches an injector device (injection device 1) comprising a needle (needle 15); a collar region (needle guide 14), and two or more needle support members (left and right sides of spring basket 14 [each “x”]) distributed around the distal end of the needle (Figure 1). Before the effective filing date of the claimed invention, it would have 

Regarding claim 8, modified Tsals teaches an injector device according to claim 1, wherein the proximal end and the distal end are opposite ends of a single needle (delivery needle 69) of constant diameter (Figures 6-8; “the conduit is integral with the delivery needle” [Col 4, line 13]).

Regarding claim 9, modified Tsals teaches an injector device according to claim 8, wherein the needle (needle 69) curves through an arc such that the proximal end is aligned substantially at a right angle to the axis (Figures 6-8; “the conduit extends at substantially right angles from the delivery needle” [Col 3, line 64]).

Regarding claim 11, Tsals teaches a method of coupling a drug cartridge (cartridge 61) to an injector device (device 60; Figures 6-8) comprising the steps of: inserting a neck of the drug cartridge into the collar; piercing a septum (stopper 67) of the drug cartridge with the distal end of the needle (Figures 7-8; “A needle assembly 68 is moveable with respect to cartridge 61 in the direction indicated by the arrow so as to pierce stopper 67 and thereby provide communication between drug compartment 66 and a delivery needle 69, as illustrated in FIG. 7.” [Col 11, line 5]). Tsals fails to explicitly teach using a needle support member to support a needle within a collar of the injector device at a rest position close to a distal end of the needle and pushing the drug cartridge further into the collar to displace the needle support member relative to the needle, such that the needle support member moves away from the rest position.  needle support member (spring basket 25) to support a needle (needle 15; Figure 5; “an injection needle 15 fixed in a needle guide 14” [0022]; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14” [0024] support via connection to needle guide 14) within a collar (needle guide 14) of the injector device (injection device 1) at a rest position close to a distal end (perforation piece 32) of the needle (Figures 1 and 7a); inserting a neck of the drug cartridge into the collar (Figures 7a-7e); piercing a septum of the drug cartridge with the distal end of the needle (Figure 7f; “the ampoule-side injection needle end, which is designed as a perforation piece 32, pierces the needle protection cap of the ampoule 13” [0025]); and pushing the drug cartridge further into the collar to displace the needle support member relative to the needle, such that the needle support member moves away from the rest position (Figure 7g; “In FIG. 7g, the spring basket 25 is compressed while further displacing the ampoule 13 such that the injection needle 15 will pass completely through the sealing disc of the ampoule 13 and the radial opening 33 of the injection needle 15 will enter into communication with the injection liquid contained in the ampoule 13.” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Tsals to include the steps of using a needle support member to support a needle within a collar of the injector device at a rest position and pushing the drug cartridge further into the collar to displace the needle support member relative to the needle such that the needle support member moves away from the rest position based on the teachings of Pickhard to dampen the impact of the drug cartridge on the collar region and needle in order to protect both the drug cartridge and needle from damage during use of the injector device (Pickhard [0024]).

Regarding claim 12, modified Tsals teaches a method according to claim 11. Modified Tsals fails to explicitly teach the step of displacing the needle support member comprises  needle support member (spring basket 25) to support a needle (needle 15; Figure 5) within a collar (needle guide 14) of the injector device (injection device 1) at a rest position close to a distal end (perforation piece 32) of the needle (Figures 1 and 7a); and pushing the drug cartridge further into the collar to displace the needle support member relative to the needle, such that the needle support member moves away from the rest position (Figure 7g; [0025]), wherein the step of displacing the needle support member comprises bending the needle support member about a hinge (living hinge formed between spring basket 25 and needle guide 14 is bent to allow compression as shown in Figure 7g; “a spring basket 25 is provided, which is formed in one piece with the needle guide 14.” [0024]; “the spring basket 25 is compressed” [0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the injector device of Tsals to include that the step of displacing the needle support member comprises bending the needle support member about a hinge based on the teachings of Pickhard to dampen the impact of the drug cartridge on the collar region and needle in order to protect both the drug cartridge and needle from damage during use of the injector device (Pickhard [0024]). 

Regarding claim 13, modified Tsals teaches a method according to claim 11. Modified Tsals fails to explicitly teach the step of displacing the needle support member comprises sliding the needle support member parallel to an axis of the collar. Pickhard teaches a method of coupling a drug cartridge (ampoule 13) to an injector device (Figures 7a-7h; [0025]) comprising the steps of: using a needle support member (spring basket 25) to support a needle (needle 15; Figure 5) within a collar (needle guide 14) of the injector device (injection device 1) at a rest position close to a distal end (perforation piece 32) of the needle (Figures 1 and 7a); and pushing the drug cartridge further into the collar to displace the needle support member relative .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen (USPN 4303069) discloses an injection device (Figure 1) comprising a needle (30); a collar region (40); and a needle support member (22) which supports the needle at a rest position close to the distal end before the neck of the drug cartridge is received in the collar region (Figure 1), and which is displaceable by the neck of the drug cartridge relative to the needle (Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783